Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  October 1, 2014                                                                     Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  148971(54)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                 Bridget M. McCormack
            Plaintiff-Appellee,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 148971
  v                                                          COA: 312364
                                                             Oakland CC: 2012-241272-FH
  ROBERT TUTTLE,
             Defendant-Appellant.
  __________________________________________/

         On order of the Chief Justice, the motion of the Cannabis Attorneys of Michigan
  for leave to file an amicus curiae brief is GRANTED. The amicus brief submitted on
  September 19, 2014, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             October 1, 2014